Citation Nr: 9913771	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for peptic ulcer 
disease. 

3.  Entitlement to service connection for pancreatitis.

4.  Entitlement to an increased (compensable) evaluation for 
service connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1976 to May 1984.  
The veteran also had a period of active duty for training 
(ACDUTRA) with the Army National Guard from June to October 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in New Orleans, 
Louisiana. 

The issues of entitlement to service connection for peptic 
ulcer disease, pancreatitis, and a psychiatric disorder will 
be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim decided herein has been obtained.

2.  On VA audiological examination in October 1997, the 
average puretone thresholds were 36 decibels for the right 
ear and 40 decibels for the left ear.  Speech recognition was 
92 percent correct for the right ear and 94 percent correct 
for the left ear.  The veteran has level I hearing loss in 
his right ear and level I hearing loss in his left ear.


CONCLUSION OF LAW

The schedular criteria for a rating evaluation greater than 
zero percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4 § 
4.85, 4.86 Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
instant claim is plausible.  This finding is based in part on 
the veteran's assertion that his bilateral hearing loss 
disability has increased in severity.  Proscelle, 2 Vet.App. 
629 (1992).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the Board is 
obligated to assist the veteran in the development of his 
claim.  Upon a review of the records, it is the opinion of 
the Board that all evidence necessary for adjudication of his 
claim has been obtained.

The veteran asserts that his hearing loss disability is 
greater than reflected by his current evaluation.  In making 
the determination herein, the Board has considered the entire 
clinical history of the veteran's bilateral hearing loss.  In 
June 1995, the veteran was granted entitlement to service 
connection for bilateral hearing loss, which was evaluated as 
zero percent disabling. 

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For purposes of VA rating evaluations, the degree of hearing 
loss disability is determined by the mechanical application 
of the criteria set forth at 38 C.F.R. Part 4, §§ 4.85, 4.87 
(1998) of VA's Schedule for Rating Disabilities (Schedule).  
See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992).  The 
Schedule establishes not only the criteria for determining 
what rating shall be assigned for hearing loss disability, 
but also the method by which measurements of auditory acuity 
may be obtained.  

Pursuant to 38 C.F.R. § 4.85(a) (1998), examinations are 
conducted using the controlled speech discrimination test 
together with the results of the puretone audiometry test.  
VA is bound by the Schedule, which prescribes the specific 
criteria and method for ascertaining the degree of hearing 
loss disability.  38 U.S.C.A. § 1155 (West 1991).  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (1998).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and Part 4, 
Diagnostic Codes 6100 to 6110 (1998).

A VA audiological evaluation was conducted in April 1995.  At 
that time the veteran reported that he had he often had to 
ask people to repeat themselves.   He had difficulty 
understanding people over the phone.  He stated that he had 
to turn his TV up loudly.  He reported periodic buzzing.  The 
audiogram showed that the pure tone thresholds in the right 
ear at 1000, 2000, 3000, and 4000 Hz were 10, 15, 55, and 55 
decibels.  The average puretone threshold was 33 decibels 
with a discrimination ability of 86 percent correct in the 
right ear.  The pure tone thresholds in the left ear at 1000, 
2000, 3000, and 4000 Hz were 10, 15, 45, and 50 Hz.  The 
average puretone threshold was 36 decibels with a 
discrimination ability of 82 percent correct in the left ear 
and 36 decibels with a discrimination ability of 82 percent 
correct in the left ear.  The assessment was bilateral mild 
sensorineural hearing loss.

By mechanical application of the criteria in Table VI of 
38 C.F.R. § 4.85, the degree of hearing loss disability in 
the veteran's right ear is classified as Level II, and the 
degree of hearing loss disability in the left ear is 
classified as Level III.  Therefore, under Table VII of 
38 C.F.R. § 4.85, a zero percent evaluation must be assigned 
under diagnostic Code 6100.

A VA audiological evaluation was conducted in October 1997.  
At that time it was reported that the veteran had been fitted 
with hearing aids.  The audiogram showed that the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 Hz 
were 15, 20, 55, and 55 decibels.  The average puretone 
threshold was 36 decibels with a discrimination ability of 92 
percent correct in the right ear.  The pure tone thresholds 
in the left ear at 1000, 2000, 3000, and 4000 Hz were 15, 40, 
55, and 55 Hz.  The average puretone threshold was 40 
decibels with a discrimination ability of 94 percent correct 
in the left ear.  The assessment was bilateral mild 
sensorineural hearing loss.

By mechanical application of the criteria in Table VI of 
38 C.F.R. § 4.85, the degree of hearing loss disability in 
the veteran's right ear is classified as Level I, and the 
degree of hearing loss disability in the left ear is 
classified as Level I.  Therefore, under Table VII of 
38 C.F.R. § 4.85, a zero percent evaluation must be assigned 
under diagnostic Code 6100.

The veteran and his spouse testified at a hearing before the 
hearing officer of the RO in August 1997.  The veteran 
related difficulty hearing different tones.  His spouse 
stated that she has to repeat herself in order for the 
veteran to hear her.

The Board is aware that the veteran is competent to allege 
that he is worse or that a higher evaluation should be 
assigned.  However, the medical evidence demonstrates that 
his condition is consistent with an evaluation rated as zero 
percent disabling.  Taking into consideration all of the 
available medical evidence and the mechanical application of 
the criteria set forth in the Schedule, it is the finding of 
the Board that an evaluation greater than zero percent rating 
is not warranted.  The preponderance of the evidence is 
against the veteran's claim, and there is no doubt to be 
resolved.

In rendering these determinations, the Board has considered 
all pertinent sections of 38 C.F.R. Parts 3 and 4 as required 
in Schafrath v. Derwinski, 1 Vet.App. 589 (1991) and staged 
ratings as set forth in Fenderson v. West 12 Vet. App. 119 
(1999).  However, the Board finds no basis, which permits a 
higher evaluation.  


ORDER

Entitlement to an increased (compensable) rating evaluation 
for bilateral hearing loss is denied.


REMAND

A review of the veteran's service medical records shows that 
he was treated for on several occasions for gastrointestinal 
complaints, variously diagnosed to include gastritis.  
Subsequent to service, the veteran has been treated by the VA 
for gastrointestinal problems. A VA radiology report dated in 
April 1995 shows that there is evidence of gastric antritis 
and a suggestion of the presence of superficial ulceration at 
the prepyloric antrum.  

The veteran was scheduled for several VA examinations in 
September and October 1997.  He appeared for several 
examinations, including an upper gastrointestinal series.  
The Medical Administrative Service canceled the 
gastrointestinal examination apparently because the veteran 
failed to report.  In view of these circumstances, the Board 
is of the opinion that the veteran should be furnished 
another opportunity to appear for his examination. 

The service medical records reflect that the veteran was seen 
in June1976 with a two year history of psychosis.  He 
reported that he had been hearing voices for a one week 
period saying "Do what you have to do."  He indicated that 
he wanted out of the Army.  It was noted that he had not told 
the Army on entry about his psychosis and a Stelazine 
prescription.  The impression was alcohol abuse and rule out 
history of chronic schizophrenia.  Subsequently he was seen 
on several occasions for emotional problems.  A VA 
examination psychiatric examination report, dated in April 
1995, contains diagnoses of rule out history of chronic 
paranoid schizophrenia and manic depression. 

The record reflects that the RO has been unsuccessful in 
obtaining the veteran's medical records pertaining to his 
period of ACDUTRA.  However, it is unclear whether the U.S. 
Army Reserve Components Personnel & Administration Center 
(ARPERCEN) has been contacted.

In view of these facts, the case is REMANDED for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional military, VA and private 
medical records pertaining to treatment 
for his psychiatric illness prior to and 
subsequent to his period of active duty.  
He should also submit current treatment 
records for the disabilities in issue.  
The RO should inform the veteran that he 
has the opportunity to submit any 
additional evidence and arguments in 
support of his claim. .  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should request the VA medical 
facility in New Orleans to furnish copies 
of any current medical records.

3.  The RO should request ARPERCEN to 
conduct a search for any medical and 
administrative records associated with 
the veteran's service in the Army 
National Guard of Louisiana, to include 
his period of ACDUTRA from June to 
October 1974.  Copies of the veteran's DD 
214 regarding his ACDUTRA and NGB Form 22 
should accompany the request.

4.  The veteran should be apprised of 
38 C.F.R. §  3.655 (1998), regarding the 
consequences of failing to report for a 
scheduled examination.

5.  A VA examination by a specialist in 
gastrointestinal disorders should be 
conducted in order to determine the 
nature, severity and etiology of any 
gastrointestinal disorder and 
pancreatitis.  All appropriate tests, 
examinations, and studies should be 
accomplished at this time.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
in conjunction with the examination.  

Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is at least as 
likely as not that any current 
gastrointestinal disease or pancreatitis, 
if diagnosed, is related to the veteran's 
service?  If no, it is requested that the 
examiner comment on the clinical 
significance of the inservice complaints 
and findings as they relate to any 
current diagnoses.  A complete rationale 
for any opinion expressed should be 
included in the examination report. 

6.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the nature, severity and etiology of any 
psychiatric illness.  All testing deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
are to be furnished to the examiner in 
conjunction with the examination.  It is 
requested that the examiner obtain a 
detailed history regarding the veteran's 
psychiatric history, particularly prior 
to his entry into active duty in March 
1976, to include his period of ACDUTRA 
from June to October 1974.  

Following the examination, and in 
conjunction with review of the claims 
file, it is requested that the examiner 
render an opinion as to when any current 
psychiatric disability diagnosed was 
initially manifested.  If present prior 
to service, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the 
preservice psychiatric disorder underwent 
a chronic increase in severity beyond 
normal progression during the appellant's 
period of military service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report. 

Thereafter, the RO should readjudicate the issues in 
appellate status.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case and an opportunity to 
respond.  

The case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate disposition of the case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 


